Citation Nr: 0328456	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1952 to September 1953.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the San Diego, CA, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran and his representative have raised the matter of 
whether there was clear and unmistakable error in an October 
1958 rating decision that reduced the rating for hepatitis 
from 10 percent to noncompensable.  That matter is referred 
to the RO for appropriate action (and should be addressed 
while the remand is pending).


REMAND

The veteran reports that he has disability due to symptoms of 
hepatitis, specifically loss of appetite and fatigue.  
However, he has been inconsistent in reporting these 
symptoms.  On VA examination in January 2002, he related to 
the examiner that he had fatigue.  The examiner was not 
specific as to whether the fatigue was indeed a symptom of 
hepatitis.  Furthermore, the criteria for rating hepatitis 
were revised effective while the appeal was pending (July 2, 
2001), and from July 2, 2001 he is entitled to a rating under 
whichever criteria are more favorable to him.  

There has also been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the VCAA, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA, including that the veteran 
should be specifically (emphasis added) notified as to what 
he needs to substantiate his claim and of his and VA's 
respective responsibilities with regard to claims 
development.  Here, the veteran was notified of certain 
provisions of the VCAA in correspondence dated in October 
2001; however, not with the specificity required by 
Quartuccio.  

The United States Court of Appeals for the Federal Circuit 
recently invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA).  It was noted that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the October 2001 VCAA letter 
advised the veteran that he had 30 days to provide additional 
information; however, the letter further informed the veteran 
that if additional evidence was not received within one year 
and he was granted VA benefits, VA would only pay benefits 
from the date the evidence was received.  The notice appears 
to be in compliance with PVA, particularly as evidence 
continued to be received and considered beyond 30 days after 
the notice.  Nevertheless, as the claim is being remanded 
anyway, clarification of the time limits for submitting 
further evidence is advisable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all 
notification requirements mandated by 
VCAA, as explained by Quartuccio and PVA, 
supra, are met.  In particular, the 
veteran should be advised of what he 
needs to establish a compensable rating 
for hepatitis under both the previous and 
the current criteria, of what the 
evidence shows, of his and VA's 
responsibilities in claims development, 
and that there is a year provided for 
response to VCAA notice.  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service connected hepatitis.  The claims 
folder must be available to, and reviewed 
by, the examiner.  Any indicated tests or 
studies should be done.  The examiner 
should be provided copies of both the 
previous and the current criteria for 
rating hepatitis, and the findings 
reported must address both sets of 
criteria.  The examiner should elicit the 
veteran's complaints and comment whether 
those complaints are consistent with the 
findings noted, and are indeed due to the 
service connected hepatitis.

3.	After completion of the above and any 
additional necessary development, the RO 
should review the issue on appeal.  If it 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


